UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7143


COREY ALLAN DONALDSON,

                     Petitioner - Appellant,

              v.

BRICK TRIPP,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:16-hc-02275-D)


Submitted: January 29, 2019                                   Decided: February 14, 2019


Before MOTZ, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Allan Donaldson, Appellant Pro Se. Rudy E. Renfer, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Corey Allan Donaldson, a former federal prisoner, appeals the district court’s

order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C.

§ 2241 (2012) petition. Donaldson has been removed from the United States to Australia

and is no longer being held in any type of federal detention. Because he is no longer in

U.S. custody and this court cannot grant him the declaratory relief he seeks, we dismiss

the appeal as moot. See 28 U.S.C. § 2201(a) (2012); MedImmune, Inc. v. Genentech,

Inc., 549 U.S. 118, 127 (2007) (explaining case or controversy requirement of

Declaratory Judgment Act). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           DISMISSED




                                           2